Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 19, 2022

                                     No. 04-21-00021-CV

                                       Nancy ALANIS,
                                          Appellant

                                               v.

 U.S BANK NATIONAL ASSOCIATION, as successor trustee to Bank of America, National
Association, as successor by Merger to Lasalle Bank, M.A., as trustee for the MLMI Trust Series
                  2006-He6; and Nationstar Mortgage, LLC d/b/a Mr. Cooper,
                                          Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-01238
                         Honorable Michael E. Mery, Judge Presiding


                                        ORDER
Sitting:      Rebeca C. Martinez, Chief Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice (not participating in the decision)
              Liza A. Rodriguez, Justice
              Lori I. Valenzuela, Justice

        On August 31, 2022, this court issued its opinion and judgment in this appeal. Appellant
timely filed a motion for rehearing and a motion for en banc reconsideration. Each motion
exceeded the maximum word count. See TEX. R. APP. P. 9.4(i)(1), (2)(D). We struck the
motions, but we allowed Appellant to file amended motions that complied with the applicable
rules. See, e.g., TEX. R. APP. P. 9.4, 9.5, 49.1, 49.5.
        Appellant timely filed amended motions for rehearing and en banc reconsideration, but
again, each exceeded the maximum word count. See TEX. R. APP. P. 9.4(i)(1), (2)(D).
       On October 6, 2022, we struck the amended motions and noted the deadline to file a
motion for rehearing or en banc reconsideration had passed. See TEX. R. APP. P. 49.1, 49.5, 49.9.
        On October 11, 2022, Appellant filed a motion requesting that we reinstate her amended
motion for rehearing and amended motion for en banc reconsideration. Appellant insists that the
words in the approximately twenty-seven pages of text that she inserted as “screen shots” should
not be counted. We disagree.
        “In calculating the length of a document, every word and every part of the document,
including headings, footnotes, and quotations must be counted [except for certain excluded
parts].” TEX. R. APP. P. 9.4(i)(1) (emphasis added). Even if we interpreted Rule 9.4(i)(1) to
exclude the approximately twenty-seven pages of pure text inserted as “screen shots,” which we
do not, Appellant’s motions are still more than 5,400 words in length. Contra TEX. R. APP. P.
9.4(i)(2)(D) (limiting a motion for rehearing to 4,500 words).
       Appellant’s October 11, 2022 motion to reinstate her amended motion for rehearing and
her amended motion for en banc reconsideration is DENIED. See TEX. R. APP. P. 9.4(i)(1), 49.1,
49.5, 49.9.
      If Appellant seeks further review, Appellant may file a petition for review with the
Supreme Court of Texas. See TEX. R. APP. P. 53.1.

       It is so ORDERED on October 19, 2022

                                                           PER CURIAM

       ATTESTED TO: _________________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT